ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT (this “Assignment”) dated
as of March 6, 2008, is made and entered into by and between GRUBB & ELLIS
REALTY INVESTORS, LLC, a Virginia limited liability company (formerly known as
Triple Net Properties, LLC, a Virginia limited liability company) (“Assignor”),
and G&E HEALTHCARE REIT FORT ROAD MEDICAL, LLC, a Delaware limited liability
company (“Assignee”), with reference to the following Recitals:

R E C I T A L S

A. Assignor, as Triple Net Properties, LLC, is “Buyer” under that certain
Agreement for Purchase and Sale of Real Property and Escrow Instructions
mutually executed as of January 14, 2008, by and between Assignor and Fort Road
Associates Limited Partnership, a Minnesota limited partnership, as the same may
be amended (the “Purchase Agreement”), wherein Assignor agreed to purchase
certain real property commonly known as Fort Road Medical Building, as more
particularly described in the Purchase Agreement, on the terms and conditions
set forth in the Purchase Agreement.

B. Assignor desires to assign and transfer to Assignee, and Assignee desires to
assume from Assignor, all of Assignor’s right, title, claim and interest in, to
and under the Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:

A G R E E M E N T

1. Assignment; Assumption. Assignor hereby assigns and transfers to Assignee all
of Assignor’s right, title, claim and interest as “Buyer” or otherwise in, to
and under the Purchase Agreement. By executing this Assignment, Assignee hereby
accepts such assignment and expressly agrees to assume and be bound by all of
the provisions of the Purchase Agreement from and after the date hereof.

2. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

3. Counterparts. This Assignment may be executed in any number of counterparts
with the same effect as if all of the parties had signed the same document. All
counterparts shall be construed together and shall constitute one agreement.

[Signatures on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized representatives as of the date first written
above.

     
ASSIGNOR:
  GRUBB & ELLIS REALTY INVESTORS, LLC,
a Virginia limited liability company
 
  By: /s/ Jeff Hanson
Name: Jeff Hanson
Title: Chief Investment Officer
ASSIGNEE:
  G&E HEALTHCARE REIT FORT ROAD MEDICAL, LLC



    a Delaware limited liability company

By: /s/ Shannon K S Johnson



    Authorized Signatory

2